         Case 16-50317-MFW   Doc 118   Filed 11/26/18   Page 1 of 20



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE


IN RE:                            )     Chapter 11
                                  )
TSAWD HOLDINGS, INC., et al.      )
                                  )     Case No. 16-10527 (MFW)
               Debtors.           )
_____________________________     )
                                  )     (Jointly Administered)
TSA STORES, INC., TSA PONCE,      )
INC., and TSA CARIBE, INC.,       )
et al.,                           )
                                  )
          Plaintiffs,             )
                                  )
and WILMINGTON SAVINGS FUND       )     Adv. No. 16-50317 (MFW)
SOCIETY, FSB, AS SUCCESSOR        )
ADMINISTRATIVE AND COLLATERAL     )
AGENT,                            )
                                  )
          Plaintiff-              )
          Intervenor              )
          Counterclaim            )
          Defendant               )
                                  )
          v.                      )
                                  )
PERFORMANCE APPAREL CORP.         )
a/k/a HOT CHILLY’S, INC.,         )
                                  )
          Defendant/              )
          Counterclaim            )
          Plaintiff               )
_____________________________


                               OPINION1

     Before the Court are cross-motions for summary judgment

under Rule 56(a) of the Federal Rules of Civil Procedure.

Plaintiff-Intervenor Wilmington Savings Fund Society, FSB

     1
          This Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
         Case 16-50317-MFW   Doc 118   Filed 11/26/18   Page 2 of 20



(“WSFS”) seeks disgorgement of proceeds from certain goods sold

on consignment.   Defendant Performance Apparel Corporation

(“PAC”) contends it is entitled to keep the proceeds because

WSFS’s actual knowledge of the consignment relationship between

PAC and the Debtors precludes WSFS from claiming a superior

interest in goods that PAC sold to the Debtors on consignment.

The Court agrees with PAC and finds that WSFS had actual

knowledge of PAC’s consignment interest which precludes it from

obtaining a superior interest in the consigned goods.

Accordingly, the Court will grant PAC’s motion and deny WSFS’s

motion for summary judgment.



I.    JURISDICTION

      The Court has jurisdiction over this core adversary

proceeding.   28 U.S.C. §§ 157(b)(2)(K) & 1334.          The Court has

constitutional authority to enter a final order based on the

parties’ consent.    (D.I. 1 & 14 at ¶ 3.)      See Wellness Int’l

Network, Ltd. v. Sharif, 135 S. Ct. 1932 (2017) (finding that

parties’ consent permits a bankruptcy judge to enter a final

order or judgment on a claim).



II.   FACTUAL BACKGROUND

      On March 2, 2016 (the “Petition Date”), The Sports Authority

Holdings, Inc., and its affiliates (the “Debtors”) filed


                                   2
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 3 of 20



voluntary chapter 11 petitions.        The Debtors were national

retailers of sporting goods and active apparel.

     As part of their business, the Debtors developed a program

for the sale of goods on consignment.        To participate in the

program, vendors entered into a “pay by scan” deal sheet

specifying whether they would be paid on a cost or retail split

basis.   The Debtors would then pay the vendor in accordance with

the terms of the consignment agreement.

     PAC was one of the first vendors to begin selling goods on

consignment to the Debtors.    PAC filed a UCC-1 financing

statement with respect to consigned goods on August 28, 2009, and

gave notice to the Agent at that time for the Term Loan Lenders.

(Orenstein Decl. Ex. K, Adv. D.I. 93-11; McNeill Decl. Ex. H at

2, Adv. D.I. 100-8.)    However, there is no evidence that PAC

filed a continuation statement for that UCC-1.

     Pre-petition, the Debtors had borrowed approximately $1.1

billion, which included a $650 million asset-based revolving

credit facility (the “ABL Loan”) and a Term Loan of $300 million.

Bank of America (“BOA”) was the administrative agent under both

loans.   An Amended and Restated Credit Agreement was executed by

BOA and the Debtors on November 16, 2010.          (Orenstein Decl. Ex.

D, Adv. D.I. 93-4.)    The Term Loans were secured by a

first-priority lien on the Debtors’ hard assets, intellectual

property and general intangibles as well as a second-priority


                                   3
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 4 of 20



lien on the Debtors’ inventory and other assets that also served

as collateral for the ABL Loan.        (Id. at Ex. B, Adv. D.I. 93-2.)

The Term Loan lien was perfected by the execution of a Security

Agreement and the filing of UCC financing statements in the

appropriate jurisdictions.    (Id. at Exs. B-F, Adv. D.I. 93-

2,3,4,5,6.)   On December 31, 2015, WSFS replaced BOA as the

Administrative and Collateral Agent for the Term Loan.              (Id. at

Ex. C. 31:8-10, Adv. D.I. 93-3.)

     As of the Petition Date, approximately 11-12% of the

Debtors’ total inventory was for sale on consignment.              (McNeill

Decl. Ex. F at 2, Adv. D.I. 100-6.)        Early in the case, an issue

arose as to the Debtors’ authority to pledge or sell consigned

goods in their possession.2    Pending the filing of (and ruling

on) an adversary proceeding to determine respective rights to the

consigned goods,3 the Court permitted the Debtors to sell the


     2
          See Motion for Interim and Final Orders (A) Authorizing
the Debtors to (I) Continue to Sell Consigned Goods in the
Ordinary Course of Business Free and Clear of All Liens, Claims
and Encumbrances and (II) Grant Administrative Expense Priority
to Consignment Vendors for Consigned Goods Delivered
Postpetition; and (B) Grant Replacement Liens to Consignment
Vendors with Perfected Security Interests in Consigned Goods
and/or Remit the Consignment Sale Price Arising from the Sale of
Consigned Goods to Putative Consignment Vendors and Objections
thereto. (D.I. 9; Agron Obj., D.I. 102; Gordini Obj., D.I. 110;
Wigwam Mills Obj., D.I. 608; ASICS Am. Corp. Obj., D.I. 644;
Casio Obj., D.I. 646; Ameriform Acquisition Co. Obj., D.I. 656.)
     3
          See In re Whitehall Jewelers Holding, Inc., Bankr. No.
08-11261, 2008 WL 2951974, at *4 & *6 (Bankr. D. Del. July 28,
2008) (holding that a bankruptcy court cannot allow the sale of
consigned goods as “property of the estate” under section 363

                                   4
           Case 16-50317-MFW   Doc 118   Filed 11/26/18   Page 5 of 20



consigned goods so long as they complied with the terms of the

consignment agreements, including making payments to the

consignors.4    The final order preserved WSFS’s rights, as Term

Loan Agent, including the right to recoup any payments made to

the consignors from the sale of the consigned goods if it were

determined that WSFS has a superior security interest in them.5

     As of the Petition Date, all transactions between the

Debtors and PAC were on a consignment basis.              (Id. at 10-11.)   At

that time, the Debtors estimated that the “extended cost” of all

PAC consigned goods in the Debtors’ possession was $1,586,446.

(Id. at 16.)    Postpetition, the Debtors continued to pay PAC for

consigned goods that were sold pursuant to the Consignment Order.

By the end of July 2016, the Debtors had returned or sold all

consigned goods in their possession and paid the proceeds to PAC

in accordance with the Consignment Order.

     On March 15, 2016, the Debtors filed a Complaint against PAC

seeking, inter alia, a declaratory judgment regarding the

priority of PAC’s interest in the consigned goods.              (Compl., Adv.

D.I. 1.)    WSFS intervened as a plaintiff.         (WSFS Intervention

Order, April 27, 2016, Adv. D.I. 9.)



without first determining that it is property of the estate
through an adversary proceeding).
     4
            Interim Order, March 11, 2016, D.I. 278.
     5
            Final Order, May 3, 2016, D.I. 1704.

                                     5
          Case 16-50317-MFW   Doc 118   Filed 11/26/18   Page 6 of 20



     On July 19, 2016, WSFS filed a motion for partial judgment

on the pleadings contending that its lien is superior to PAC’s

interests.    (WSFS Motion, Adv. D.I. 29.)       The Court denied that

motion finding there were factual issues in dispute.              (Opinion,

March 7, 2017, Adv. D.I. 37.)

     On May 18, 2018, the parties filed cross-motions for summary

judgment seeking a determination of their respective interests in

the consigned goods and their proceeds.         (WSFS Motion, Adv. D.I.

91; PAC Motion, Adv. D.I. 96.)      Briefing is complete, and the

matter is now ripe for decision.



III. DISCUSSION

     A.      Rule 56 Standard of Review

     Rule 7056 of the Federal Rules of Bankruptcy Procedure

incorporates Rule 56(c) of the Federal Rules of Civil Procedure

which sets forth the applicable summary judgment standard.              Fed.

R. Bankr. P. 7056; Fed. R. Civ. P. 56(c).          Summary judgment may

be granted only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).          See also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (holding that

the party moving for summary judgment has the initial burden of

demonstrating the absence of a dispute of material fact).

Admissions in pleadings, affidavits, and discovery and disclosure


                                    6
           Case 16-50317-MFW    Doc 118   Filed 11/26/18   Page 7 of 20



materials on file, including all factual inferences derived

therefrom, are viewed in the light most favorable to the

nonmoving party.    See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247 (1986).

      B.     Priority of Liens under the UCC

             1.   Contention of WSFS

      In its motion for summary judgment, WSFS contends that it

has a perfected security interest under the Uniform Commercial

Code (“UCC”) that is superior to the security interest asserted

by PAC because PAC allowed its 2009 UCC-1 financing statement to

lapse, thereby resulting in its interest becoming unperfected.

      WSFS presented evidence to establish that the Term Loan

Credit Agreement granted it a lien on, inter alia, the Debtors’

inventory and proceeds.        (Orenstein Decl. Ex. F at 7, Adv. D.I.

31-6.)     That lien was secured by the execution of a Security

Agreement and the filing of UCC-1 financing statements in the

appropriate jurisdictions.       (Id. at Exs. G & H, Adv. D.I. 31-7 &

8.)

      WSFS also presented evidence that PAC had filed a UCC-1

financing statement with respect to the goods it sold to the

Debtors on August 28, 2009, and gave notice to the Term Loan

Agent.     (Id. at Ex. K, Adv. D.I. 94-11; McNeill Decl. Ex. H.,

Adv. D.I. 98-8.)    No evidence was presented that PAC filed a

continuation statement for that UCC-1.


                                      7
          Case 16-50317-MFW   Doc 118   Filed 11/26/18   Page 8 of 20



       As a result, WSFS contends that its perfected security

interest has priority over PAC’s unperfected security interest in

the consigned goods under § 9-322(a) of the UCC, which provides:

       (a) General priority rules. Except as otherwise
       provided in this section, priority among conflicting
       security interests and agricultural liens in the same
       collateral is determined according to the following
       rules:
            (1) Conflicting perfected security interests
            and agricultural liens rank according to
            priority in time of filing or perfection.
            Priority dates from the earlier of the time a
            filing covering the collateral is first made
            or the security interest or agricultural lien
            is first perfected, if there is no period
            thereafter when there is neither filing nor
            perfection.
            (2) A perfected security interest or
            agricultural lien has priority over a
            conflicting unperfected security interest or
            agricultural lien.

Del. Code Ann. tit. 6, § 9-322(a)(2).        See also id. at § 9-324(b)

(providing that a consignor’s purchase money security interest is

superior to another perfected security interest in inventory only

if the consignment interest is perfected and notice is given to

the competing creditor within five years before the debtor

receives the goods).

            2.   PAC’s Contention

       PAC argues that notwithstanding the lapse of its UCC

security interest, WSFS cannot assert its rights are superior to

PAC.   PAC contends that its consignment rights are not subject to

the filing requirements and priorities of the UCC at all, because

the Term Loan Lenders had actual knowledge of PAC’s consignment

                                    8
        Case 16-50317-MFW    Doc 118   Filed 11/26/18   Page 9 of 20



arrangement with the Debtors before the Term Loan was extended.

          3.   Applicability of the UCC to Consignments

     Section 9-102 of the UCC describes whether an arrangement is

a “consignment” for Article 9 purposes:

     “Consignment” means a transaction, regardless of its
     form, in which a person delivers goods to a merchant
     for the purpose of sale and:
          (A) the merchant:
               (i) deals in goods of that kind
               under a name other than the name of
               the person making delivery;
               (ii) is not an auctioneer; and
               (iii) is not generally known by its
               creditors to be substantially
               engaged in selling the goods of
               others;
          (B) with respect to each delivery, the
          aggregate value of the goods is $1,000 or
          more at the time of delivery;
          (C) the goods are not consumer goods
          immediately before delivery; and
          (D) the transaction does not create a
          security interest that secures an obligation.

Del. Code Ann. tit. 6, § 9-102(a)(20) (section 9-102 was

previously codified at section 2-326).        See, e.g., In re Valley

Media, Inc., 279 B.R. 105, 122 (Bankr. D. Del. 2002).

     Under section 9-102(a)(20), an arrangement is not a

consignment subject to the priorities of the UCC if a consignor

can show that the consignee’s creditors generally knew that it

was substantially engaged in selling consigned goods.             See Valley

Media, 279 B.R. at 123-24.    If that is the case, then the

consignee’s creditors cannot obtain a lien or other interest in

the consigned goods.   Id.


                                   9
           Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 10 of 20



        In addition, some courts have held that Article 9’s priority

rules will not apply vis-a-vis another secured creditor if it had

actual knowledge that goods were held on consignment when its

security interest was granted.       See, e.g., GBS Meat Ind. Pty.

Ltd. v. Kress-Dobkin Co., Inc., 474 F. Supp. 1357, (W.D. Pa.

1979), aff’d without opinion at 622 F.2d 578 (3d Cir. 1980)

(concluding that there is an “actual knowledge” exception to § 9-

102); In re Key Book Serv., Inc., 103 B.R. 39, 43 (Bankr. D.

Conn. 1989) (finding that the UCC did not give a bank priority in

books owned by publishers and held by the debtor where the bank

had received actual knowledge of the publishers’ interest while

negotiating its loan with the debtor); Fariba v. Dealer Servs.

Corp., 178 Cal. App. 4th 156, 169 (Cal. Ct. App. 2010)

(concluding that actual knowledge of a consignment lien is an

exception to the priority provisions of the UCC); Eurpac Serv.,

Inc. v. Republic Acceptance Corp., 37 P.3d 447, 451 (Colo. App.

2000) (holding that a creditor who has actual knowledge of a

debtor selling goods belonging to others satisfies the “generally

known” and “substantial engagement” exception in UCC § 9-

102(a)(20)); Belmont Int’l, Inc. v. Am. Int’l Shoe Col., 831 P.2d

15, 19 (Or. 1992) (agreeing with courts who hold that a

creditor’s actual knowledge of a consignment relationship is

sufficient to remove the consignment from the requirements of the

UCC).


                                     10
        Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 11 of 20



     The reasoning of those courts is that the UCC policy of

protecting creditors from the “secret lien” of a consignor is not

implicated if the creditor in question has actual knowledge of

the consignor’s lien.   The courts note that if a creditor’s

constructive knowledge of a consignment lien (from the filing of

a UCC financing statement or from the fact that other creditors

generally know the debtor is selling consigned goods) is

sufficient to give the consignor priority, it would be absurd to

conclude that actual knowledge of the consignment is not

sufficient.   See, e.g., Fariba, 178 Cal. App. 4th at 169 (opining

that “construing the knowledge exception to include constructive

knowledge, but not actual knowledge, would lead to absurd results

. . . [such as] giving greater weight to imputed knowledge than

actual knowledge”); Eurpac, 37 P.3d at 451 (“It would be absurd

to hold a creditor responsible for imputed knowledge but not hold

the same creditor responsible for actual knowledge.”).

     Those courts also conclude that allowing an “actual

knowledge” exception does not offend the underlying UCC policy of

protecting creditors from secret liens.         See, e.g., Fariba, 178

Cal. App. 4th at 167 (“since the purpose of the notice exception

is to ‘protect creditors from the “hidden” claim of the

consignor, it should follow that a creditor of a consignee who

has actual knowledge that the consignee is a consignee cannot

claim the protection thereof.’”) (quoting 3A Lawrence’s Anderson


                                  11
        Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 12 of 20



on the Uniform Commercial Code (3d ed. 2009 supp.) Sales, § 2-

326:97) (emphasis added); GBS Meat, 474 F. Supp. at 1363 (“The

clear import of the comments to [the predecessor to § 9-

102(a)(20)], and the judicial precedents discussed above

establish that, where a secured creditor knows that the proceeds

rightfully belong to a consignor, the consignor must have

priority.   Any other construction . . . would contravene the

intent of that section and would sanction intentional conversions

of goods or proceeds.”); In re High-Line Aviation, Inc., 149 B.R.

730, 737 (Bankr. N.D. Ga. 1992) (adopting the reasoning of GBS

and concluding that “if a creditor knows that goods in a debtor’s

place of business are on consignment, the creditor is not misled

by the presence of consigned goods and its lien should not extend

to them”); Key Book, 103 B.R. at 43 (concluding that the purpose

of the UCC is “to prevent creditors from being misled by a hidden

lien” and so it should be limited to “instances where creditors

of a consignee may have been misled by a secret lien”) (citations

omitted); Belmont, 831 P.2d at 19 (noting that the purpose of the

UCC “is to protect the creditors of a consignee from the

consignor’s hidden liens on the consignment goods”).

     There are cases to the contrary, but the Court does not find

them persuasive.   See Russell v. Mountain Nat’l Bank (In re

Russell), 254 B.R. 138, 141 (Bankr. W.D. Va. 2000) (concluding

that a bank’s knowledge of a consignment does not preclude it


                                  12
        Case 16-50317-MFW   Doc 118     Filed 11/26/18   Page 13 of 20



from asserting rights against the consignor when the bank did not

engage “in any affirmative conduct to promote those arrangements

or lull the consignors to fail to protect themselves”); Multibank

Nat’l of W. Mass., N.A. v. State St. Auto Sales, Inc. (In re

State St. Auto Sales, Inc.), 81 B.R. 215, 220 (Bankr. D. Mass.

1988) (determining that a secured creditor was not equitably

estopped from asserting its interest in consigned goods based on

its actual knowledge of the debtor’s consignment arrangements).

The facts of the State Street case are distinguishable from this

case because the consignment arrangement there did not preexist

the bank lien, and the bank only discovered that the debtor held

a few cars on consignment from its monthly inspection of its

collateral.   81 B.R. at 215-16.      This is in contrast to the facts

of this case, where PAC contends that the Term Loan Lenders knew

at the time they extended the loan to the Debtors that PAC was

consigning goods to the Debtors and expressly acknowledged PAC’s

priority.

     The Court agrees with the analysis of those cases which

conclude that actual knowledge of a consignor’s interest will

preclude a creditor from arguing that the consignor’s interests

are inferior to its interests.     It truly would be absurd to bind

a secured creditor to the constructive notice of a consignor’s

interest arising from a UCC-1 filing or from the fact that the

debtor is “generally known” to be selling consigned goods but not


                                   13
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 14 of 20



bind a creditor who has actual knowledge of the consignor’s

interest in the goods when lending to the debtor.

     The UCC is to be liberally construed to promote its

underlying purposes.   See Del. Code Ann. tit. 6, § 1-102(1).               The

purpose underlying the UCC provisions with respect to priority of

consignment interests is to protect other creditors from hidden

liens.   See Official Comments to former § 2-326 - the predecessor

to § 9-102(a)(20) - cmt. 3 (“The purpose of [the exception] is

merely to limit the effect of the present subsection itself . . .

to cases in which creditors of the buyer may reasonably be deemed

to have been misled by the secret reservation.”).             If the Term

Loan Lenders had actual knowledge of PAC’s consignment interests

at the time the Term Loan was granted, they could not have been

misled by any “hidden” lien.     Requiring PAC to give them

“constructive” notice, when they already had actual notice, would

be to elevate form over substance and would not serve the

purposes of the UCC.

     Therefore, the Court concludes that if the Term Loan Lenders

knew PAC was a consignor of goods to the Debtors at the time they

extended a loan to the Debtors, it would be absurd to conclude

that PAC had to give constructive notice to them by filing a UCC

continuation form.

           4.   The Term Loan Lenders’ Actual Knowledge

     PAC contends that the Term Loan Lenders had actual knowledge


                                   14
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 15 of 20



of its consignment arrangement with the Debtors at the time they

lent to the Debtors.   This is evidenced, it contends, by the very

language of the Term Loan Credit Agreement Amended and Restated

as of November 16, 2010.     Section 7.01 of the Credit Agreement

provides that the Debtors would not:

      7.01.      Liens. Create, incur, assume or suffer to
      exist any Lien upon any of its property, other than the
      following Liens (Liens described below are herein
      referred to as “Permitted Liens”):
                                . . .
            (b) Liens existing on the date hereof and listed
            on Schedule 7.01(b) . . . .

      7.02.      Indebtedness. Create, incur, assume,
      guarantee, suffer to exist or otherwise become liable
      with respect to any Indebtedness, except (Indebtedness
      described below is herein referred to as “Permitted
      Indebtedness”):
                                . . .
            (h) Indebtedness in respect of . . . purchase
            money obligations to finance the acquisition of
            assets within the limitations set forth in Section
            7.01(i) . . .; provided, however, that the
            aggregate amount of all such Indebtedness at any
            one time outstanding shall not exceed $40.0
            million . . . .

(McNeill Decl. Ex. D., Adv. D.I. 98-4.)          PAC was listed as a

Permitted Lien on that Schedule of the Credit Agreement.                 (Id. at

Schedule 7.01(b).)   WSFS’ 30(b)(6) witness acknowledged that “as

of the time the credit agreement was entered, Bank of America and

all the other parties to the credit agreement were on notice that

[PAC] was a secured party with regard to its consignment

inventory.”   (Healy Dep. 98:18-24, Jan. 17, 2018, Adv. D.I. 98-

2.)


                                   15
        Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 16 of 20



     WSFS argues nonetheless that this was not actual knowledge

but only constructive knowledge.       It argues that Schedule 7.01

merely gave constructive notice of those parties (including PAC)

who had filed UCC-1 financing statements.         It contends that there

is no evidence that either BOA or it had any communications with

the Debtors regarding its consignment program generally or PAC’s

consignment relationship in particular.         (Id. at 49:18-51:7,

67:18-69:25.)    It also notes that in the Security Agreement, the

Debtors represented and warranted that they did not have any

property on consignment except for “an immaterial portion of

total inventory for sale.”    (McNeill Decl. Ex. E at 32-33, Adv.

D.I. 98-5.)    Finally, WSFS asserts that even if the Collateral

Agent had obtained actual knowledge of PAC’s consignment

arrangement, the Term Loan Lenders did not have any such

knowledge because neither the Credit Agreement nor the Security

Agreement required the Agents to forward that information to them

and there is no evidence that they did so.

     The Court rejects the latter assertion because the knowledge

of an agent is imputed to the principal.         See Meisel v. Grunberg,

651 F. Supp. 2d 98, 110 (S.D.N.Y. 2009) (“Knowledge acquired by

an agent acting within the scope of its agency is imputed to the

principal.”)    It was clearly within the scope of the Collateral

Agent’s duties to ascertain what other liens existed on property

that it was taking as security for the Term Loan.            Under section


                                  16
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 17 of 20



9.01(b) of the Credit Agreement, “each of the Lenders . . .

hereby irrevocably appoints and authorizes the Administrative

Agent to act as the agent of such Lender for purposes of

acquiring, holding and enforcing any and all Liens on collateral

granted by any of the Loan Parties to secure any of the

Obligations. . . .”   (Orenstein Decl. Ex. D at 97, Adv. D.I. 93-

1.)

      Even if that knowledge could not be imputed from the Agent

to the Term Loan Lenders, parties to a contract are conclusively

presumed to know its contents and are bound by its terms.                Level

Export Corp. v. Wolz, Aiken & Co., 111 N.E.2d 218, 221 (N.Y.

1953) (“He who signs or accepts a written contract, in the

absence of fraud or other wrongful act on the part of another

contracting party, is conclusively presumed to know its contents

and to assent to them.”) (citations omitted).            The Term Loan

Lenders are parties to the Credit Agreement and, therefore, are

charged with knowledge of its terms.         (McNeill Decl. Ex. D, Adv.

D.I. 98-4.)   Schedule 7.01(b) of that Agreement provided them

with actual knowledge that PAC had a permitted lien for

“Inventory (consigned).”     (Id. at 208.)

      Nor does the Court accept the argument that the information

was just constructive knowledge of PAC’s security interest under

the UCC and that the expiration of PAC’s UCC-1 financing

statement somehow caused that information to be lost.              Schedule


                                   17
          Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 18 of 20



7.01(b) expressly noted PAC’s “consignment” interest in the

inventory.    (Id.)

       In an analogous situation, the First Circuit held that a

bank - which acquired a security interest after (and with notice

of) a security interest filed by a vendor holding a purchase

money security interest in goods it sold to the debtor - had

actual knowledge of that interest which precluded it from

asserting priority over the vendor’s interest even after the

vendor’s lien became unperfected.         See, e.g., In re Halmar

Distrib., Inc., 968 F.2d 121, 122-23 (1st Cir. 1992).               In Halmar,

after the vendor and then the bank obtained security interests in

the debtor’s inventory, the debtor moved.           The vendor failed to

file a UCC-1 financing statement in the new location.               Id. at

122.   Notwithstanding the provision of the UCC that the vendor’s

security interest became unperfected at the end of four months,

the First Circuit held that the vendor’s lien continued to have

priority over the bank’s lien because the bank had actual

knowledge of the vendor’s lien.         Id. at 126.       In so holding the

First Circuit stated that because “the bank knew about [the

vendor’s] interest from the inception of its revolving credit

arrangement . . . .    [a]dditional notice to the bank in the form

of refiling within the four-month period was as unnecessary and




                                    18
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 19 of 20



useless an act as can be imagined.”6        Id.

     Thus, the Court concludes that because the Term Loan Agent

(and Lenders) actually knew of PAC’s interest in the consigned

goods at the time the Term Loan was extended, the UCC does not

determine their relative priority and the rights of the consignor

are paramount.   See, e.g., GBS Meat, 474 F. Supp. at 1363

(finding that “where a secured creditor knows that the proceeds

rightfully belong to a consignor, the consignor must have

priority”); Key Book, 103 B.R. at 43 (concluding that “where a

secured creditor knows that goods rightfully belong to a

consignor . . . the consigned goods are not subject to that

creditor’s lien”); Fariba, 178 Cal. App. 4th at 167 (holding that

“where a creditor has actual knowledge the consignee is

substantially engaged in the sale of property belonging to

others, the creditor’s security interest does not have priority

over the consignor’s”); Eurpac, 37 P.3d at 450-511 (affirming

decision that a creditor who has actual knowledge of consigned

goods does not have priority in those goods over the consignor);

Belmont Int’l, 831 P.2d at 19 (holding that if the bank knew of



     6
          Cf. Gen. Elec. Credit Corp. v. Nardulli & Sons, Inc.,
836 F.2d 184, 190 (3d Cir. 1988) (preserving vendors’ liens vis-
a-vis the debtor who had knowledge of those liens even though
vendors failed to file new UCC-1s when the debtor moved to
another state, noting that the intended purpose of the UCC is “to
protect subsequent creditors and/or purchasers of the collateral
who otherwise cannot determine whether the collateral is subject
to the interests of a third party”) (emphasis added).

                                   19
         Case 16-50317-MFW   Doc 118    Filed 11/26/18   Page 20 of 20



the consignment, it could not have taken a security interest in

those goods).

      Therefore, the Court concludes that PAC’s interest in the

goods it consigned to the Debtors is superior to the blanket

interests of the Term Loan Lenders in the Debtors’ inventory.



IV.   CONCLUSION

      For the foregoing reasons, the Court will grant PAC’s Motion

for Summary Judgment and deny WSFS’s Motion for Summary Judgment.

      An appropriate Order is attached.



Dated: November 26, 2018                 BY THE COURT:




                                         Mary F. Walrath
                                         United States Bankruptcy Judge




                                   20
